Exhibit 10.111

 

SUBLEASE

 

BETWEEN

 

EQUINIX, INC.,

a Delaware corporation

 

SUBLANDLORD

 

and

 

AT LAST SPORTSWEAR INC.

a New York corporation

 

and

 

SHARP EYE, INC.

a New Jersey corporation

 

collectively the

SUBTENANT

 

275 Hartz Way

Secaucus, New Jersey 07094

 

Dated: January 1, 2005



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.

  

SUBLEASE

   4

2.

  

PRIME LEASE

   4

3.

  

DEFINITIONS

   5

4.

  

PRIME LANDLORD

   5

5.

  

EFFECTIVE DATE

   6

6.

  

TERM

   6

7.

  

RENT

   6

8.

  

SUBTENANT FIT-UP

   7

9.

  

SUBTENANT’S CONTRIBUTIONS

   7

10.

  

ALTERATIONS

   7

11.

  

REPAIRS AND MAINTENANCE

   7

12.

  

UTILITIES AND SERVICES

   8

13.

  

ASSIGNMENT AND SUBLEASING

   8

14.

  

INSURANCE

   8

15.

  

COMPLIANCE WITH LAWS

   8

16.

  

SUBORDINATION

   9

17.

  

CASUALTY AND CONDEMNATION

   9

18.

  

CONSENT OR APPROVAL OF PRIME LANDLORD

   9

19.

  

NOTICES

   9

20.

  

BROKERS

   10

21.

  

SUBLANDLORD’S AND SUBTENANT’S POWER TO EXECUTE

   10

22.

  

TABLE OF CONTENTS - CAPTIONS

   11

23.

  

CONSENT TO SUBLEASE BY PRIME LANDLORD

   11

 

2



--------------------------------------------------------------------------------

24.

  

ENTIRE AGREEMENT

   11

25.

  

SECURITY DEPOSIT

   11

26.

  

HOLD OVER

   12

 

EXHIBIT A

  

Description of Subleased Premises

   14

EXHIBIT B

  

Prime Lease

   15

 

3



--------------------------------------------------------------------------------

SUBLEASE

 

This Sublease is entered into as of this 1st day of January, 2005, by and
between EQUINIX, INC., a Delaware corporation, with offices at 301 Velocity Way,
Foster City, California 94404 (hereinafter “Sublandlord”) and At Last Sportswear
Inc., a New York corporation, with offices at 275 Hartz Way, Secaucus, New
Jersey 07094 and Sharp Eye, Inc., a New Jersey corporation, with offices at 275
Hartz Way, Secaucus, New Jersey 07094 (collectively the “Subtenant”).

 

INTRODUCTORY STATEMENTS

 

  A. By Lease dated July 24, 2000, as amended, (the “Prime Lease”), Secaucus TT,
LLC, successor-in-interest to Burlington Realty Associates III Limited
Partnership (the “Prime Landlord”) leased to Sublandlord, 338,787 square feet of
floor space in the building known as 275 Hartz Way, Secaucus, New Jersey (the
“Building”).

 

  B. Subtenant has agreed to sublet from Sublandlord certain portions of the
Building.

 

  C. The parties desire to enter into this Sublease defining their respective
rights, duties and liabilities relating to the Subleased Premises defined below.

 

NOW THEREFORE, Sublandlord and Subtenant, in consideration of the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
each with intent to be legally bound, for themselves and their respective
successors and assigns, agree as follows:

 

1. SUBLEASE

 

Sublandlord, for and in consideration of the Subtenant’s payment of the rent and
performance of the covenants contained in this Sublease, does hereby demise and
lease to Subtenant the following portions of the Building: the premises
described as “Premises B” in the Prime Lease (as hereinafter defined) which
contains approximately 154,887 rentable square feet of floor space, as shown and
further described on the floor plan attached hereto as Exhibit A (the “Subleased
Premises”).

 

2. PRIME LEASE

 

A true and complete copy of the Prime Lease is attached hereto as Exhibit B.
Where not expressly inconsistent with the terms hereof and except as otherwise
stated herein to the contrary, this Sublease shall be subject and subordinate to
all of the terms and conditions contained in the Prime Lease, except as
otherwise set forth herein. Where not expressly inconsistent with the terms
hereof or clearly applicable only to the original parties of the Prime Lease and
except as otherwise stated herein to the contrary,

 

4



--------------------------------------------------------------------------------

all such terms and conditions are hereby incorporated into this Sublease and
shall be binding upon Subtenant with respect to the Subleased Premises to the
same extent as if Subtenant were named as the “Tenant” and Sublandlord as the
“Landlord” under the Prime Lease. For purposes of this Sublease, references in
the Prime Lease to the “Term” shall mean the Term of this Sublease and
references to the “Premises” in the Prime Lease shall mean the Subleased
Premises. Each party agrees that during the Term (as defined below) it shall not
do or omit to do anything which would result in a default under the Prime Lease,
and each party agrees to indemnify and hold the other and its officers,
partners, employees and agents harmless from any claims, judgments, damages,
fines, penalties, costs, liabilities (including sums paid in settlement of
claims) or loss including attorney’s fees through the trial, appellate and
administrative levels, consultants fees, and expert fees which arise during or
after the Term in connection with its obligations under the Prime Lease, as
incorporated herein; provided that the liability of the Subtenant under the
foregoing indemnity shall only relate to Claims first arising after the
Effective Date (as defined in Paragraph 5). With the exceptions set forth
herein, Subtenant shall be entitled to all of the rights and privileges of the
Sublandlord as tenant under the terms of the Prime Lease with respect to the
Subleased Premises. The following provisions of the Prime Lease shall not be
incorporated into this Sublease:

 

Lease Paragraphs 1d, 1e, 1f, 1g, 1k, 1m, 1p, 1q, 1r, 1t, 4, 5, 10, 49, 53, 54,
55, 56, and Exhibits B and C. Lease Addendum Paragraphs 1, 2, and 4.

 

Sublandlord shall not do or suffer or permit anything to be done or suffered
which would cause the Prime Lease to be terminated or forfeited by virtue of any
right of termination or forfeiture reserved or vested in the Prime Landlord
thereunder, nor shall Sublandlord do or suffer or permit anything to be done or
suffered which would cause the Sublandlord to be or become in default of any
obligation under the Prime Lease.

 

Notwithstanding anything contained herein to the contrary, Sublandlord shall not
agree to an amendment or modification of the Prime Lease which may have a
material adverse effect on Subtenant’s business or Subtenant’s intended use or
purpose for the Subleased Premises or which significantly increases any of
Subtenant’s obligations under this Sublease in a material adverse way, unless
Sublandlord shall first obtain Subtenant’s prior written approval thereof, which
approval may be withheld solely in the exercise of Subtenant’s good faith and
reasonable business judgment.

 

3. DEFINITIONS

 

All terms not expressly defined in this Sublease shall have the meanings given
to them in the Prime Lease.

 

4. PRIME LANDLORD

 

Subtenant agrees to look solely to the Prime Landlord, and not to Sublandlord,
for the performance of services and obligations which are the obligations of
Prime Landlord under the Prime Lease with respect to the Subleased Premises. At
Subtenant’s expense and request, Sublandlord will take any reasonable actions
necessary to enable Subtenant to enforce the Sublandlord’s rights as tenant
under the Prime Lease with respect to the Subleased Premises, including, without
limitation, forwarding requests for the Prime Landlord’s (i) consent or
approval, if necessary, for alterations, improvements and additions, and (ii)
compliance with its obligations to effectuate repairs and provide maintenance
for the Subleased Premises in accordance with the terms of the Prime Lease.

 

5



--------------------------------------------------------------------------------

5. EFFECTIVE DATE

 

This Sublease shall be of no force and effect unless and until it is executed by
both Sublandlord and Subtenant. The date upon which a fully executed copy of
this Sublease is delivered to both Sublandlord and Subtenant is hereinafter
referred to as the “Effective Date”.

 

6. TERM

 

The term of this Sublease (the “Term”) shall commence on January 1, 2005 and
shall end at 11:59 p.m. on the second (2nd) anniversary of the Commencement Date
(the “Expiration Date”). The Subtenant has no renewal or extension rights
hereunder. Subtenant shall have no right to remain in the Subleased Premises
after the Expiration Date.

 

7. RENT

 

(a) The Base Rent during the Term hereunder shall be payable in lawful money of
the United States of America as follows: the sum of EIGHT HUNDRED THIRTEEN
THOUSAND ONE HUNDRED FIFTY SIX AND 75/100 DOLLARS ($813,156.75) per annum, based
upon the rate of $5.25 per square foot. The Base Rent shall be payable in
advance on the first day of each calendar month during the Term in equal monthly
installments, except that a proportionately lesser sum may be paid for the first
and last months of the Term of this Sublease if the Commencement Date occurs on
a date other than the first day of the month or ends on other than the last day
of a month.

 

(b) In addition to the Base Rent reserved under Section 6(a) of this Sublease,
Subtenant shall pay as additional rent, (i) Subtenant’s share of operating
expenses (as set forth in Paragraph 9 herein), (ii) Subtenant’s pro-rata share
of real estate taxes (as set forth in Paragraph 9 herein) and (iii) any other
charges as shall become due and payable under this Sublease (collectively
“Additional Rent”; the Base Rent and Additional Rent are herein collectively
referred to as “Rent”).

 

(c) All Rent shall be payable at the office of the Sublandlord at the following
address:

 

Equinix, Inc.

301 Velocity Way

Foster City, California 94404

Attention: Paul Silliman

 

or at such other address as directed by written notice from Sublandlord to
Subtenant.

 

6



--------------------------------------------------------------------------------

8. SUBTENANT FIT-UP

 

Subtenant agrees to accept the Sublease Premises in their “As-Is” condition as
of the date hereof without improvement by Sublandlord. Subtenant shall arrange
and perform the work in the Subleased Premises Space necessary to prepare the
Subleased Premises for Subtenant’s occupancy (“Subtenant’s Work”). All
Subtenant’s Work shall be performed in accordance with the provisions of
Paragraph 25 of the Prime Lease.

 

9. SUBTENANT’S CONTRIBUTIONS

 

(a) During the period Commencing on the Commencement Date through the first
(1st) anniversary of the Commencement Date, Subtenant shall pay to Sublandlord
in respect of any and all operating expense payments owing by Sublandlord under
the Prime Lease applicable to the Subleased Premises an annual amount equal to
THIRTY NINE THOUSAND SEVEN HUNDRED EIGHTY AND 00/100 ($39,780.00) DOLLARS. The
Expense Amount shall be paid in equal monthly installments of THREE THOUSAND
THREE HUNDRED FIFTEEN AND 00/100 ($3,315.00) DOLLARS on the first day of each
and every month together with the monthly installments of Base Rent and shall be
prorated for any partial month(s).

 

(b) During the period commencing on the first (1st) anniversary of the
Commencement Date through the balance of the Term, Subtenant shall pay to
Sublandlord, Subtenant’s pro-rata share of all operating expenses payable by
Sublandlord under the Prime Lease for the Subleased Premises. Subtenant’s
pro-rata share of operating expenses is 38.35%.

 

(c) During the Term Subtenant shall pay to Sublandlord, Subtenant’s pro-rata
share of all real estate taxes payable by Sublandlord under the Prime Lease for
the Subleased Premises. Subtenant’s pro-rata share of real estate taxes is
38.35%.

 

10. ALTERATIONS

 

Subtenant shall not make any alterations, improvements or installations in or to
the Subleased Premises without the prior written consent of Sublandlord, which
consent shall not be unreasonably withheld, provided, however, that the Prime
Landlord provides its consent to such alterations, improvements or installations
if such consent is required under the Prime Lease. All alterations and
improvements shall be subject to the terms and conditions of the Prime Lease,
and in those instances, if required, shall be subject to the Prime Landlord’s
approval as provided in the Prime Lease. Any Alterations permitted under this
Sublease and the Prime Lease or which are consented to by the Prime Landlord
shall be made by Subtenant or Subtenant’s contractors at the sole cost and
expense of Subtenant. At the expiration of the Term, Subtenant shall be required
to surrender the Subleased Premises directly to the Prime Landlord in the
condition required under the Prime Lease.

 

11. REPAIRS AND MAINTENANCE

 

Any repair and maintenance obligations with respect to the Subleased Premises
which are the responsibility of the Sublandlord, as tenant under the Prime
Lease, shall be performed by Subtenant at Subtenant’s sole cost and expense.
Subtenant agrees

 

7



--------------------------------------------------------------------------------

that it will notify Sublandlord promptly of the need for any repair to the
Subleased Premises, even if Sublandlord is not be responsible for any such
repair. Notwithstanding anything contained herein to the contrary, in the event
that a condition exists in the Subleased Premises that Prime Landlord is
obligated to repair under the terms of the Prime Lease, Subtenant shall so
advise Sublandlord, and Sublandlord, in turn, shall promptly advise Prime
Landlord thereof. Sublandlord shall have no liability to Subtenant for Prime
Landlord’s failure to make any such repair.

 

12. UTILITIES AND SERVICES

 

Subtenant shall be entitled to all those services and utilities which Prime
Landlord is required to provide under the terms of the Prime Lease. Subtenant
shall look solely to the Prime Landlord for the provisions of such services and
utilities, and Sublandlord shall not be responsible for Prime Landlord’s failure
to provide the same unless such failure is caused by the negligent or willful
acts or omissions of Sublandlord or its contractors or subcontractors or its or
their agents or employees.

 

13. ASSIGNMENT AND SUBLEASING

 

Except as herein otherwise expressly provided, all of the terms, covenants,
conditions and provisions of Paragraph 21 of the Prime Lease are hereby
incorporated in, and made a part of this Sublease, and such rights and
obligations as are contained in Paragraph 21 of the Prime Lease are hereby
imposed upon the respective parties hereto; the Sublandlord herein being
substituted for the Landlord named in the Prime Lease, and the Subtenant being
substituted for the Tenant named in the Prime Lease. Subtenant shall not (a)
assign this Sublease, nor (b) permit this Sublease to be assigned by operation
of law or otherwise, nor (c) underlet all or any part of the Subleased Premises,
nor (d) permit the Subleased Premises or any desk space contained therein to be
occupied by any person(s) other than Subtenant, nor (e) pledge or encumber this
Sublease, the term and estate hereby granted or the rentals hereunder, without
first obtaining: (i) Prime Landlord’s prior written consent and all other
required consents to same as set forth in and pursuant to the Prime Lease, and
(ii) Sublandlord’s consent as set forth in and pursuant to the incorporated
provisions of the Prime Lease.

 

14. INSURANCE

 

Subtenant agrees to comply with all of the insurance requirements and
obligations of Sublandlord as set forth in the Prime Lease and to name both
Sublandlord and Prime Landlord as additional insureds on any required insurance
policies.

 

15. COMPLIANCE WITH LAWS

 

In addition to any obligations under the Prime Lease, Subtenant shall promptly
comply with all statutes, ordinances, rules, orders, regulations and
requirements of the Federal, State and municipal Governments and of any and all
their Departments and Bureaus (collectively, “Legal Requirements”) applicable to
its particular use and occupancy of the Subleased Premises by Subtenant or any
subtenant or assignee of Subtenant; including, without limitation Legal
Requirements for the correction, prevention and abatement of nuisances,
violations or other grievances, in, upon or connected with the Subleased
Premises during the Term and laws relating to environmental matters and the
Americans with Disabilities Act (the “ADA”), and shall also promptly comply
with, and

 

8



--------------------------------------------------------------------------------

execute all rules, orders and regulations of the Board of Fire Underwriters for
the prevention of fires applicable to the Subleased Premises, at its own cost
and expense. Notwithstanding anything herein to the contrary, Subtenant shall
not be obligated to make any structural repairs, alterations or improvements to
the Subleased Premises nor shall Subtenant be responsible for complying with any
legal requirements relating to conditions existing prior to the Commencement
Date.

 

16. SUBORDINATION

 

This Sublease shall be subject and subordinate to the Prime Lease, any ground
lease and to any mortgage or deed of trust thereon or on the fee simple interest
in the Building or the land on which the Building is located.

 

17. CASUALTY AND CONDEMNATION

 

If the Prime Lease is terminated with respect to the Subleased Premises pursuant
to the provisions of the Prime Lease, this Sublease shall automatically
terminate at the same time. If the Prime Lease is not terminated with respect to
the Subleased Premises upon the occurrence of a casualty or condemnation, the
provisions of the Prime Lease with respect to casualty or condemnation shall
apply to this Sublease and the Subleased Premises.

 

18. CONSENT OR APPROVAL OF PRIME LANDLORD

 

If the consent or approval of Prime Landlord is required under the Prime Lease
with respect to any matter relating to the Subleased Premises, Subtenant shall
be required first to obtain the consent or approval of Sublandlord with respect
thereto and, if Sublandlord grants such consent or approval, Sublandlord or
Subtenant may forward a request for consent or approval to the Prime Landlord,
but Sublandlord shall not be responsible for obtaining such consent or approval.
Sublandlord shall have no liability to Subtenant for the failure of Prime
Landlord to give its consent. Subtenant further acknowledges that its sole
remedy with respect to any assertion that Sublandlord’s failure to consent to
any matter relating to the Subleased Premises is unreasonable shall be the
remedy of specific performance and Subtenant shall have no other claim or cause
of action against Sublandlord as a result of Sublandlord’s actions in refusing
to consent thereto. In the event Prime Landlord does not accept requests for
consent directly from Subtenant, Sublandlord shall promptly deliver such
requests to Prime Landlord on Subtenant’s behalf.

 

19. NOTICES

 

All notices given pursuant to the provisions of this Sublease shall be in
writing, addressed to the party to whom notice is given and sent registered or
certified mail, return receipt requested, in a postpaid envelope or by
nationally recognized overnight delivery service as follows:

 

9



--------------------------------------------------------------------------------

To Subtenant:

At Last Sportswear Inc.

275 Hartz Way

Secaucus, New Jersey 07094

Attention:    Sanjay Israni

Sharp Eye, Inc.

275 Hartz Way

Secaucus, New Jersey 07094

Attention:     Steve Sahni

To Sublandlord:

Equinix, Inc.

301 Velocity Way

Foster City, California 94404

Attention:    Paul Silliman

 

All notices shall be deemed given upon receipt or rejection. Either party by
notice to the other may change or add persons and places where notices are to be
sent or delivered. In no event shall notice have to be sent on behalf of either
party to more than three persons.

 

It is understood and agreed that unless specifically modified by this Sublease,
Sublandlord shall be entitled to the length of notice required to be given Prime
Landlord under the Prime Lease plus five (5) days and shall be entitled to give
Subtenant the amount of notice required to be given tenant under the Prime Lease
less five (5) days.

 

20. BROKERS

 

The parties warrant that they have had no dealings with any real estate broker
or agent in connection with this Sublease. Each party covenants to pay, hold
harmless and indemnify the other from and any all costs, expenses or liabilities
for any compensation, commissions and charges claimed by any other broker or
agent with respect to this Sublease or the negotiation thereof, based upon
alleged dealings with the indemnifying party. The provisions of this Paragraph
20 shall survive the expiration or termination of this Sublease.

 

21. SUBLANDLORD’S AND SUBTENANT’S POWER TO EXECUTE

 

Sublandlord and Subtenant covenant, warrant and represent that they have full
power and proper authority to execute this Sublease.

 

10



--------------------------------------------------------------------------------

22. TABLE OF CONTENTS - CAPTIONS

 

The Table of Contents and the captions appearing in this Sublease are inserted
only as a matter of convenience and do not define, limit, construe or describe
the scope or intent of the sections of this Sublease or in any way affect this
Sublease.

 

23. CONSENT TO SUBLEASE BY PRIME LANDLORD

 

This Sublease shall not become operative until and unless the Prime Landlord has
given to Sublandlord its consent hereto. Sublandlord will immediately following
the Effective Date submit to Prime Landlord a request for consent to this
Sublease. Sublandlord shall diligently pursue such request for consent including
providing any documentation required by the Prime Landlord to process such
request for consent. Sublandlord shall not be responsible for Prime Landlord’s
failure to consent to this Sublease. Should Prime Landlord not consent to this
Sublease within sixty (60) days of the Effective Date, Sublandlord and Subtenant
shall each have the right to terminate this Sublease upon ten (10) days written
notice of such termination to the other party. If Prime Landlord declines to
consent to this Sublease, each party shall be released from all obligations with
respect hereto and neither party shall have any further rights in law or in
equity with respect to this Sublease.

 

24. ENTIRE AGREEMENT

 

This Sublease (which includes each of the Exhibits attached hereto) contains the
entire agreement between the parties and all prior negotiations and agreements
are merged into this Sublease. This Sublease may not be changed, modified,
terminated or discharged, in whole or in part, nor any of its provisions waived
except by a written instrument which (a) shall expressly refer to this Sublease
and (b) shall be executed by the party against whom enforcement of the change,
modification, termination, discharge or waiver shall be sought.

 

25. SECURITY DEPOSIT

 

(a) Subtenant shall deposit with Sublandlord the sum of ONE HUNDRED THIRTY FIVE
THOUSAND FIVE HUNDRED TWENTY SIX AND 00/100 DOLLARS ($135,526.00) (the “Security
Deposit”) as security for the full and faithful performance of every portion of
this Sublease to be performed by Subtenant. If Subtenant defaults with respect
to any provision of this Sublease, Sublandlord may use, apply or retain all or
any portion of the Security Deposit to remedy such default. If any portion of
said Security Deposit is so used or applied, Subtenant shall, within ten (10)
days after demand therefor, deposit cash with Sublandlord in an amount
sufficient to restore the Security Deposit to its original amount, and
Subtenant’s failure to do so shall be a material breach of this Sublease.
Sublandlord shall not be required to keep this Security Deposit separate from
its general funds, and Subtenant shall not be entitled to interest on such
deposit. If Subtenant shall fully and faithfully perform every provision of this
Sublease to be performed by it, the Security Deposit or any balance thereof
shall be returned to Subtenant within thirty (30) days of termination of the
Term.

 

(b) In lieu of cash, Subtenant may deliver to Landlord an unconditional,
irrevocable letter of credit (“L/C”) issued by a “Bank” (as defined below) in a
form

 

11



--------------------------------------------------------------------------------

acceptable to Sublandlord. Such L/C shall contain the following provisions:
“This credit shall be automatically extended without amendment for additional
periods of one (1) year from the present or any future expiration date hereof,
unless we inform you (To the Attention of: Renee Lanam) in writing by certified
mail dispatched by us at least thirty (30) days prior to the present or any
future expiration date that we elect not to extend it.” Whenever a valid L/C is
not in Sublandlord’s possession, Subtenant agrees to have cash Security
deposited with Landlord as otherwise required pursuant to this Paragraph 25. In
the event of a sublease of the Building subject to this Sublease, Sublandlord
shall have the right to transfer the security to the vendee or lessee with
charge to Sublandlord and the Letter of Credit shall provide an automatic
procedure for such transfer. For purposes of this Paragraph 25, a “Bank” is
defined as a bank or trust company having a principal office in the State of New
Jersey, having undivided capital and surplus of at least $100,000,000.00.

 

26. HOLD OVER

 

As a courtesy, Sublandlord shall endeavor to provide Subtenant with three (3)
months written notice of the Expiration Date of this Sublease prior to the date
thereof. However, failure by Sublandlord to provide such courtesy notice to
Subtenant shall in no way be construed as an extension of the Term of this
Sublease. If Subtenant shall hold-over after the end of the Term, such holding
over shall be construed as a tenancy from month-to-month, subject to all of the
provisions, conditions and obligations of this Sublease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be properly
executed as of the day and year first above written.

 

ATTEST:    SUBLANDLORD     

EQUINIX, INC.

/s/ J. HAAG

--------------------------------------------------------------------------------

  

By:

 

/s/ RENEE F. LANAM

--------------------------------------------------------------------------------

    

Name:

 

Renee Lanam

    

Its:

 

Chief Financial Officer

ATTEST:    SUBTENANT     

AT LAST SPORTSWEAR INC.

/s/ NANCY TRINKLE

--------------------------------------------------------------------------------

  

By:

 

/s/ SANJAY ISRANI

--------------------------------------------------------------------------------

    

Name:

 

Sanjay Israni

    

Its:

 

Treasurer

    

SHARP EYE, INC.

/s/ NANCY TRINKLE

--------------------------------------------------------------------------------

  

By:

 

/s/ SANJIN STEVEN SAHNI

--------------------------------------------------------------------------------

    

Name:

 

Sanjin Steven Sahni

    

Its:

 

Secretary

 

13